ON state’s motion.for rehearing.
MORROW, Presiding Judge.
After considering the motion for rehearing upon behalf of the State, we are constrained to adhere to the conclusion announced in the original opinion.
The remarks of State’s counsel during the argument to the jury, which remarks are set out in the original opinion, cannot justly be characterized as otherwise than improper and harmful to the accused. Particularly is this true with reference to. the language used by counsel which is embraced in Bill of Exception No. 21, which is also copied in the opinion. The re*484marks last mentioned carried to the jury the information that on the day of the homicide counsel for the State had conversed with the wife of the appellant and received from her information in conflict with the appellant’s testimony supporting his plea of accidental homicide. Nothing justifying the remarks is perceived in the record. The appellant’s wife was not a witness. Her statements to counsel, whatever they may have been, were hearsay and his recital of them was not under oath. In the condition of the record, the remarks were not of a nature that could have been proved by the oath of counsel. Their damaging effect upon the vital issue in the trial is not regarded as debatable.
The motion for rehearing is overruled.

Overruled.